 



Exhibit 10.21

2007 CONSULTING AGREEMENT

THIS 2007 CONSULTING AGREEMENT (this “Agreement”) is entered into on this 5th
day of March 2007, with an effective date of November 15, 2006 (the “Effective
Date”) by and between Penn Octane Corporation, a Delaware corporation (“Penn
Octane”) and Rio Vista Energy Partners L.P., a Delaware limited partnership
(“Rio Vista”) (Penn Octane and Rio Vista collectively, the “Company”) and JBR
Capital Resources, Inc., a Nevada Corporation (“Consultant”), as follows:

Agreement

In consideration of the covenants and agreements contained herein, the parties
agree as follows:

Section 1: Engagement of Services

1.1 Services Performed by Consultant. Consultant shall serve as a special
advisor to Penn Octane and Rio Vista and shall provide the following services
(the “Services”) to the Company: assistance with the Company’s acquisition and
disposition of assets, assistance with other transactions involving the Company,
and such other services as may be mutually agreed between the Company and
Consultant. Consultant’s duties may be reasonably modified at the Company’s
discretion from time to time. Consultant will report directly to the chief
executive officer and the chairman of the board of directors of Penn Octane and
the chief executive officer and the chairman of the board of managers of the
general partner of Rio Vista.

Consultant shall at all times faithfully and diligently perform the Services
under this Agreement and use Consultant’s best efforts, skill, and attention for
the fulfillment of the Services and the interests of the Company. Consultant
shall have discretion and control of the rendering of the Services and the
manner in which said Services are performed. Consultant shall perform all such
Services under the name and as a representative of the Company to any third
parties engaged in discussions with the Company. Unless otherwise agreed to by
the parties, Consultant shall have no obligation to work any particular hours or
days, nor shall Consultant be obligated to devote full time to the performance
of the Services.

1.2 Company Affiliates. Consultant acknowledges and agrees that the Company may,
from time to time, request Consultant to provide the Services or such other
related services to any of the Company’s Affiliates, subject to the terms and
conditions of this Agreement. For purposes of this Agreement, “Affiliates” shall
mean a parent company, or an affiliated or subsidiary corporation or any other
legal entity that is owned, whether entirely or partially, or controlled by the
Company. As used in this definition, “owned or controlled by” means owns or
holds the right to vote any of the stock or units of such entity, including
without limitation, the Company’s affiliated limited partnerships and limited
liability companies in the United States and the Company’s affiliated entities
in Mexico. To the extent that the Consultant provides any services to the
Affiliates, such Affiliates would have all the rights and benefits provided to
the Company hereunder, as if such Affiliates were the Company.

1

 

 



--------------------------------------------------------------------------------



 



1.3 Independent Contractor. Consultant enters into this Agreement as, and shall
continue to be, an independent contractor. Under no circumstances shall
Consultant look to the Company as his employer, or as a partner, agent or
principal. There shall be no tax withholdings taken from any Fees paid to
Consultant pursuant to this Agreement (including, without limitation, FICA,
state and federal unemployment compensation contributions, and state and federal
income taxes), and Consultant shall pay, when and as due, any and all taxes
incurred as a result of Consultant’s compensation pursuant to this Agreement.
Upon request, Consultant shall provide the Company with proof of such payment.

Consultant will indemnify and hold harmless the Company from and against all
claims, damages, losses and expenses, including reasonable fees and expenses of
attorneys and other professionals, relating to Consultant’s failure to pay such
taxes as well as any obligation imposed by law on the Company to pay any
withholding taxes, social security, unemployment or disability insurance, or
similar items in connection with compensation received by Consultant pursuant to
this Agreement.

Consultant also understands and agrees that Consultant shall be solely
responsible for complying with all federal, state, and local laws requiring
business permits, certificates, and licenses required to carry out the Services
to be performed by Consultant under this Agreement. Furthermore, Consultant
recognizes that it is Consultant’s responsibility to obtain all insurance
coverage (including workers’ compensation) for Consultant. Upon request,
Consultant shall provide the Company with proof of such coverage.

1.4 Agency. It is expressly understood and agreed that Consultant shall only
represent the Company to the extent expressly authorized by this Agreement, and
in no other way, and that Consultant shall not be an agent of the Company. In
this regard, Consultant shall have no authority to enter into any agreements or
other binding obligations on the Company’s behalf without the prior specific
written authorization of the Company, and that Consultant shall not hold himself
out as an officer, employee or agent of the Company; provided, however, that
Consultant may hold himself out as a representative of the Company as
specifically authorized by this Agreement or otherwise by the Company.

Section 2: Compensation

2.1 Payment of Fees. In consideration of the Services rendered by Consultant to
the Company and/or to the Affiliates, the Company agrees to pay the following
fees (“Fees”) to Consultant:

(a)  an amount equal to $2,000.00 per day of Services, each such day of Services
to be authorized in advance by the Company. No Fees shall be due or payable for
days of Services unless authorized or approved by the Company. Consultant shall
(i) submit each invoice for Services to the Company for review and approval,
(ii) furnish a reasonably detailed description of Services for each day covered
by an invoice, (iii) furnish separate invoices for Services performed on behalf
of Penn Octane and on behalf of Rio Vista, and (iv) deliver all invoices to the
Company within thirty (30) days following the month in which the Services were
performed. Subject to the foregoing, Fees under this Section 2.1(a) will be due
and payable to Consultant thirty (30) days following the receipt by the Company
of Consultant’s approved invoice for Services; and

2

 

 



--------------------------------------------------------------------------------



 



(b) an amount equal to two percent (2%) of the net proceeds to the Company
resulting from a sale of assets to a third party introduced to the Company by
Consultant. Net proceeds shall equal the total purchase price for the assets,
subject to any adjustments contained the purchase and sale agreement, net of
transaction costs. Purchase price adjustments shall not include payment of
intercompany debt, and transaction costs shall not include taxes or other costs
not directly related to the sale. Fees under this Section 2.1(b) will be due and
payable to Consultant thirty (30) days following the receipt by the Company of
such net proceeds. Consultant shall be entitled to Fees with respect to any such
sale of assets that occurs after the Effective Date and on or before ninety
(90) days following any termination or expiration of this Agreement. Consultant
shall not be entitled to any Fees with respect to any sale of assets that
(i) occurs more than ninety (90) days following any termination or expiration of
this Agreement or more than one year following the Effective Date, whichever
first occurs, or (ii) is made at any time to a third party not introduced to the
Company by Consultant. For purposes of this paragraph, TransMontaigne Product
Services Inc. and its affiliates shall be deemed to be a third party introduced
to the Company by Consultant.

Penn Octane will be responsible for payment of Fees only with respect to
Services relating to Penn Octane. Rio Vista will be responsible for payment of
Fees only with respect to Services relating to Rio Vista. With respect to
Services relating to both Penn Octane and Rio Vista, the Fees will be shared
equally by Penn Octane and Rio Vista unless otherwise determined by the Company.
Rio Vista will reimburse Penn Octane for any Fees that Penn Octane pays to
Consultant on Rio Vista’s behalf.

In the event of any disagreement between the Company and Consultant with regard
to the calculation of Fees, the amount of Fees shall be conclusively determined
by the Company’s independent public accountants within thirty (30) days
following written request by either the Company or Consultant, and the Fees will
be due and payable ten (10) days following such determination.

Nothing contained in this Agreement shall preclude the Company from paying
additional fees or compensation to Consultant in connection with the completion
of any transaction relating to the Services. Any understanding regarding such
additional fees or compensation will be memorialized in a separate written
agreement between the parties. No additional fees shall be due or owing by
Company to Consultant in the absence of such a separate agreement.

2.2 Expenses. Consultant shall provide receipts for all actual, reasonable
travel and other out-of-pocket expenses incurred by Consultant as necessary in
connection with the performance of the Services by Consultant. Consultant agrees
to submit to the Company such documentation as may be necessary to substantiate
all such expenses and reimbursements for deduction by the Company as reasonable
and necessary under Section 162 of the Internal Revenue Code. No expense claim
submitted by Consultant more than ninety (90) days after incurred shall be
reimbursed.

3

 

 



--------------------------------------------------------------------------------



 



2.3 Taxes. Fees do not include taxes. To the extent that Consultant is required
to pay any federal, state or local income, sales, use, property or value-added
taxes based upon the Fees and/or the Services provided under this Agreement,
such taxes shall be the sole responsibility of Consultant.

Section 3: Term; Termination

3.1 Term. The initial term of this Agreement shall be six (6) months beginning
on the Effective Date unless terminated sooner in accordance with the provisions
of this Section 3.1. This Agreement shall automatically renew for an additional
six (6) months at the end of each 6-month term unless terminated upon written
notice to the other party at least thirty (30) days before the end of such term.
Each of the Company and Consultant may terminate this Agreement, with or without
cause, at any time upon thirty (30) days’ written notice to the other party.
Notwithstanding the foregoing, the Company may revoke the authority of
Consultant to act as a representative of the Company at any time upon written
notice to Consultant. The provisions of this Agreement specified in
Section 10.12 shall survive the expiration or termination of this Agreement.

3.2 Final Payments. Following termination of this Agreement in accordance with
Section 3.1, any accrued, but unpaid, Fees shall be shall be paid to Consultant
in accordance with Section 2.1. Within thirty (30) days following the date of
such termination, Consultant shall submit a final expense reimbursement request
to the Company in accordance with Section 2.2.

Section 4: Confidentiality.

4.1 Duty to Maintain Confidential Information.

(a) The Company and the Affiliates have previously furnished to Consultant, and
may continue to furnish to Consultant, such information, proprietary data and
access to the Company’s personnel and records (all such information and access,
“Information”) as reasonably necessary and/or appropriate for Consultant to
perform the Services, the confidentiality of which gives the Company and the
Affiliates a competitive advantage in its business. As used herein, the term
“Information” is to be broadly construed and includes, but is not limited to,
(i) presentations, ideas, trade secrets, processes, systems, techniques,
formulas, source and object code, data, programs, know-how, flowcharts, methods,
compounds, diagrams, drawings, models, specifications, improvements,
discoveries, developments, designs, and other works of authorship, whether
patented or registered for trademark or copyright protections, if any, (ii)
information regarding marketing, sales, licensing, accounting, product or
service development, assets, competitive analyses, unpublished financial
statements, budgets, forecasts, prices, costs, business plans, research and
development plans, clients, client marketing, research and any other
confidential client activity, suppliers, and employees, (iii) information
relating to potential acquisitions, dispositions and financing of the Company
and Affiliates, and (iv) any other information of the type which the Company
and/or the Affiliates have a legal obligation to keep confidential or which the
Company and/or Affiliate treats as confidential or proprietary, whether or not
owned or developed by the Company or the Affiliates. The term “Information”
shall also include any and all such Information pertaining to the Company, its
Affiliates, and their respective customers and suppliers.

4

 

 



--------------------------------------------------------------------------------



 



(b) During the time that this Agreement remains in effect and at all times
thereafter, Consultant agrees:

(1) to keep the Information confidential and not to copy, publish, transmit, or
disclose to others or allow any other party to copy, publish, transmit, or
disclose to others, any Information, except in accordance with Consultant’s
fiduciary duty to the Company pursuant to this Agreement and in furtherance of
the interests of the Company and the Affiliates;

(2) to use the Information exclusively for the purpose of performing the
Services under this Agreement and for no other purpose; and

(3) that the Information is, shall be, and shall remain the exclusive property
of the Company and the Affiliates, and Consultant shall neither have nor acquire
any right, title, or interest therein.

(c) The foregoing confidentiality obligations of Consultant shall not apply to
any information that is (i) a matter of public knowledge (from a source or
sources other than Consultant), (ii) independently developed by a person not a
party to this Agreement without the use, directly or indirectly, of the
Information, (iii) disclosed by a person not a party to this Agreement without
violation of any obligation of confidentiality, or (iv) required by law or the
order of any court or governmental agency, or in any litigation or similar
proceeding to be disclosed, provided that Consultant shall, prior to making any
such required disclosure, notify the Company and/or the Affiliate in sufficient
time to permit them to seek an appropriate protective order.

4.2. Third Party Information. Consultant understands that the Company and the
Affiliates have received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty of the Company and the Affiliates to hold such information in confidence
and to use it only for the limited, authorized purpose of performing its
obligations to the third party. Both during and after the term of this
Agreement, Consultant will hold all Third Party Information in the strictest
confidence and will not disclose, misappropriate, disseminate, publish, or use
it in any manner or form, except as required by the Services for the Company
and/or the Affiliates or as expressly authorized in writing by an officer of the
Company and/or the Affiliates.

4.3 Breach of Confidentiality. Both parties agree that in the event of a breach,
threatened breach, violation, or evasion of the terms of this Section 4,
immediate and irreparable injury shall occur to the Company and/or its
Affiliates, that such injury may be impossible to measure or remedy in monetary
damages, and the Company and/or the Affiliates shall be authorized to seek all
equitable remedies, including injunctive relief or specific performance, in
addition to any other legal or equitable remedies that may be available under
this Agreement and/or at law.

4.4 Return of Company Information. Upon termination of this Agreement or upon
request by the Company and/or the Affiliates, Consultant will promptly deliver
to the Company and the Affiliates all drawings, notes, memoranda, presentations,
brochures, specifications, programs, reports, and other documents and
manifestations, with all copies and any other materials containing or disclosing
any Information, Third Party Information or any other materials related to the
Company or the Affiliates or the Services, whether prepared by Consultant or
another party. Consultant agrees not to retain any written, electronic or other
tangible material containing or concerning any Information or Third Party
Information of the Company and/or the Affiliates and to maintain the
confidentiality of this Information, Third Party Information and materials in
the future.

5

 

 



--------------------------------------------------------------------------------



 



4.5 Trading in Company Securities. Consultant shall not buy, sell or conduct any
other transaction in or relating to the securities of the Company at any time
when Consultant is in possession of material, nonpublic information concerning
the Company, its Affiliates, or its or their securities. Notwithstanding the
foregoing, Consultant may buy, sell or conduct any other transaction in the
securities of the Company directly with the Company or an Affiliate of the
Company at any time. The restrictions contained in this Section 4.5 shall not
apply with respect to information that has been publicly disclosed by the
Company in a manner consistent with the provisions of Rule 101(e) of
Regulation FD promulgated under the Securities Exchange Act of 1934.

Section 5: Assignment of Ownership

5.1 Work Product.

(a) Consultant agrees and hereby intends that all information, trade secrets,
data, discoveries, programs, business plans, documents, materials and works of
authorship or other intellectual property arising out of, resulting from,
related to, or in connection with the Services provided by Consultant, or
otherwise conceived or discovered by Consultant, alone or with others, under
this Agreement, or in connection with services rendered by Consultant to the
Company or the Affiliates before the Effective Date (collectively, the “Work
Product”) are specially ordered or commissioned works and shall be considered
work made for hire as provided in the U.S. Copyright Act (17 U.S.C. 101(2)). All
Work Product and the benefits thereof shall immediately and automatically be the
sole and absolute property of the Company and/or the Affiliates, as the case may
be.

(b) In addition to the foregoing, Consultant hereby irrevocably assigns, conveys
and transfers to the Company and/or to the Affiliates, their successors and
assigns, as the case may be, all of Consultant’s right, title and interest
worldwide in all copyrights, patents, trade secrets, confidential and
proprietary rights in and to the Work Product, including any derivations or
modifications thereto and any associated moral rights, and any other work
product created by Consultant for the Company or the Affiliates or during any
time Consultant is performing services for the Company or the Affiliates.
Further, Consultant agrees to execute, verify and deliver such additional
assignment documentation with respect to the Work Product as the Company or the
Affiliates may request from time to time. If Consultant has any rights in and to
the Work Product that cannot be assigned, (i) Consultant hereby unconditionally
and irrevocably agrees to waive and hereby does waive enforcement of such rights
against Company and the Affiliates, their successors, assigns and licensees, and
(ii) Consultant agrees to grant and hereby does grant to Company and the
Affiliates, their successors, assigns and licensees, a royalty-free, worldwide,
perpetual, irrevocable, exclusive license to use, copy, modify, transfer, offer
for sale and distribute the Work Product for any and all legal purposes. In
addition, Consultant shall assist the Company and the Affiliates in obtaining
patents, copyrights and any other available legal protection for the Work
Product.

(c) Nothing in this Section 5.1 shall be interpreted to alter or modify
Consultant’s status as an independent contractor.

6

 

 



--------------------------------------------------------------------------------



 



5.2 Enforcement of Rights. Consultant shall assist the Company and the
Affiliates in every proper way to obtain, and enforce the Company’s and/or the
Affiliates’ United States and foreign rights relating to the Work Product or the
Information in any and all countries. To that end, Consultant shall execute,
verify, and deliver such documents and perform such other acts (including
appearances as a witness) as the Company or the Affiliates may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such rights and the assignment thereof. If the Company or the
Affiliates are unable for any reason to obtain Consultant’s signature, after
reasonable effort, on any documentation needed in connection with the foregoing
obligations, Consultant hereby irrevocably designates and appoints the Company
and the Affiliates and their duly authorized agents as Consultant’s
attorney-in-fact to act for and on Consultant’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 5 with the same legal force and effect as if
executed by Consultant. Consultant hereby irrevocably waives and assigns to the
Company and the Affiliates, any and all claims, of any nature whatsoever, which
Consultant now or may hereafter have against the Company and/or the Affiliates
for infringement with respect to any Work Product.

Section 6: Restrictive Covenants

6.1 Competing Activities. During the period of Consultant’s engagement with the
Company, without the prior written consent of the Company: (a) Consultant shall
not directly or indirectly engage in any employment, occupation, consulting, or
other business activity which the Company determines in good faith to be in
competition with the Company or its Affiliates; and (b) Consultant shall not
usurp or take advantage of any such business activity without first offering the
opportunity to the Company and/or the Affiliates.

6.2 Compliance with Laws. Consultant agrees that in the course of fulfilling
Consultant’s responsibilities under this Agreement, Consultant shall not engage
in any conduct, furnish any information or take any other action which would
violate or cause the Company to violate any United States law or lose any United
States federal tax benefits, including but not limited to any of the activities
described in or prohibited by The Foreign Corrupt Practices Act of 1977,
Section 999 of The Internal Revenue Code of 1986, The Export Administration Act
of 1984, and all regulations promulgated thereunder. Furthermore, Consultant
agrees that in performing the Services Consultant will comply with and avoid
violation of any other applicable laws of the Mexico, the United States of
America, the State of California, the State of Texas and any other jurisdiction
or political subdivision thereof, including regulations, rules and orders
promulgated under such laws and customs having the effect of law. Without
limiting the generality of the foregoing, Consultant will not make any offer,
payment, promise to pay or authorization of the payment of any money, or any
offer, gift, promise to give, or authorization of the giving of anything of
value, directly or indirectly, to any government official, political party,
party official, or candidate for public or political office to induce such
persons to use their influence with a government or instrumentality in order to
obtain an improper business advantage for Consultant or the Company. Consultant
will not retain any sub-agent or representative in connection with the
performance of the Services without the prior written consent of the Company.

7

 

 



--------------------------------------------------------------------------------



 



6.3 Equitable Remedies. Consultant acknowledges that irreparable injury will
result to the Company from violation of any of the terms of this Agreement,
specifically those identified under Sections 4, 5 and 6. Therefore, Consultant
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction (without notice and without
the necessity of posting a bond) or other equitable remedy respecting such
violation or continued violation.

Section 7: Consultant’s Representations.

7.1 No Conflicts. Consultant represents and warrants that performance of this
Agreement does not and will not breach any other agreement to which Consultant
is a party. Consultant further represents and warrants that Consultant has not
entered into, and agrees not to enter into, any agreement, either oral or
written, in conflict with or in violation of this Agreement.

7.2 Binding Obligation. Upon its execution and delivery, this Agreement shall
constitute the valid and binding obligation of Consultant, enforceable against
Consultant in accordance with its terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and general
principles of equity.

Section 8: Company’s Representations

8.1 Authority. Company represents that it has the full power and authority to
enter into and perform this Agreement and that the Company has authorized the
execution, delivery, and performance of this Agreement.

8.2 Binding Obligation. Upon its execution and delivery, this Agreement shall
constitute the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except that such enforcement may be
subject to bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights and general
principles of equity.

Section 9: Indemnification

9.1 Indemnification. Consultant shall indemnify the Company and the Affiliates
and their respective directors, officers, managers, employees, general and
limited partners, stockholders, agents, affiliates, attorneys, successors and
assigns (collectively, the “Indemnified Parties”) from and against any and all
third party claims, losses, damages, liabilities and costs (including legal and
other professional fees and expenses), joint or several, to which such
Indemnified Parties may become subject relating to or arising out of
Consultant’s actual breach of his obligations under this Agreement. Consultant
shall reimburse the Indemnified Parties for all expenses (including legal and
other professional fees and expenses) incurred in connection with the
investigation, preparation or defense of any pending or threatened claim or any
action or proceeding arising therefrom, whether or not any of the Indemnified
Parties is a party to such claim or action.

8

 

 



--------------------------------------------------------------------------------



 



Section 10: Miscellaneous

10.1. Assignment. This Agreement and the Services to be provided hereunder may
not be assigned or otherwise transferred by Consultant, or by operation of law,
without the prior written consent of the Company. The Company may assign or
transfer this Agreement to any Affiliate, without the consent of Consultant. The
Company’s assignment of this Agreement to any Affiliate shall in no way affect
Consultant’s obligations under this Agreement.

10.2 Waiver and Amendments. No waiver, amendment or modification of any
provision of this Agreement shall be effective unless consented to by both
parties in writing. No failure or delay by either party in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy. No waiver of any breach of any covenant or provision
contained herein shall be deemed a waiver of any preceding or succeeding breach
thereof or of any other covenant or provision. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

10.3 Notices. Any notice or communication provided for or required by this
Agreement to be in writing shall be: (a) hand delivered, (b) sent by certified
mail with full postage, or (c) sent by overnight courier service with proof of
delivery. Any notice so sent shall be deemed received upon the earlier of an
actual receipt or three business days after proper posting. The addresses of the
parties shall be as indicated below, but the parties may change their notice
addresses by giving written notice of such change to the other party at its
current address in accordance with this Section.

     
If to Consultant:
  JBR Capital Resources, Inc.

 
  Attn: Jerome B. Richter, President

 
  335 Tomahawk Drive
 
  Palm Desert, California 92211

 
 

If to Company:
  Penn Octane Corporation

 
  Rio Vista Energy Partners L.P.

 
  Attn: Chief Executive Officer

 
  820 Gessner Road, Suite 1285
 
  Houston, Texas 77024

 
 

 
  With a copy to:

 
 

 
  Kevin W. Finck, Esq.

 
  Two Embarcadero Center, Suite 1670

 
  San Francisco, California 94111


9

 

 



--------------------------------------------------------------------------------



 



10.4 Professional Fees. In the event of the bringing of any action, suit, or
arbitration by a party hereto against another party hereunder by reason of any
breach of any of the covenants, agreements, or provisions arising out of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of that action, suit, or arbitration, at trial, in arbitration, or on
appeal, and in collection therewith, including but not limited to, reasonable
attorneys’ fees, accounting, and other professional fees resulting therefrom.

10.5 Legal and Equitable Remedies. Due to the personal and unique nature of
Consultant’s services pursuant to this Agreement, and because Consultant shall
become acquainted with and have access to the Company’s proprietary information,
the Company shall have the right to enforce this Agreement and any of its
provisions by injunction, specific performance or other equitable relief,
without bond, and without prejudice to any other rights and remedies that the
Company may otherwise have to enforce this Agreement.

10.6 Arbitration. Any controversy or claim arising out of or relating to this
Agreement (other than claims for preliminary injunctive relief or other
prejudgment or equitable remedies) shall be settled by binding arbitration in
Houston, Texas or Los Angeles, California (at the election of the party
commencing the action) in accordance with the Commercial Rules of the American
Arbitration Association then in effect, and judgment upon an award rendered in
such arbitration may be entered in any court having jurisdiction thereof.

BOTH PARTIES HAVE READ AND UNDERSTAND THIS SECTION 10.6, WHICH DISCUSSES
ARBITRATION. THE PARTIES UNDERSTAND THAT BY SIGNING THIS AGREEMENT, THEY AGREE
TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EACH PARTIES’ RIGHT TO A JURY TRIAL AND RELATES
TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP
BETWEEN CONSULTANT AND THE COMPANY.

10.7 Severability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable, all other provisions of the Agreement
shall be given effect separately from those provisions of this Agreement so
determined and the other provisions shall not be affected by the illegality or
unenforceability.

10.8 Representation by Counsel; Interpretation. Each party to this Agreement
acknowledges that such party has caused this Agreement to be reviewed and/or had
the opportunity to have it approved by legal counsel of such party’s own choice.
Consultant acknowledges and agrees that the Law Offices of Kevin Finck has
represented the Company, not Consultant, in connection with the preparation and
execution of this Agreement and that the Law Offices of Kevin Finck may continue
to represent the Company in matters related to this Agreement and otherwise.
Consultant has been advised to obtain independent legal counsel in such
connection. The Company acknowledges and agrees that the Law Offices of Kevin
Finck has represented and may continue to represent Consultant in matters
unrelated to this Agreement. The parties hereby waive any claim of conflict of
interest based on the foregoing. The parties have negotiated the provisions of
this Agreement, and any presumption that an ambiguity contained in this
Agreement shall be construed against the party that caused this Agreement to be
drafted shall not apply to the interpretation of this Agreement.

10

 

 



--------------------------------------------------------------------------------



 



10.9 Governing Law and Venue. This Agreement has been entered into in the State
of Texas and shall be governed by, interpreted under, and construed and enforced
in accordance with the internal laws of Texas. All claims, arbitrations and
lawsuits in connection with this Agreement must be brought in Harris County,
Texas or Los Angeles County, California. Consultant and Company hereby agree to
this jurisdiction and venue.

10.10 Entire Agreement; Acknowledgment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior agreements, understandings, discussions, and/or
commitments of any kind with respect to the subject matter hereof, including
without limitation the Consulting Agreement between the parties or their
affiliates dated on or about July 19, 2005 and the Amended and Restated
Consulting Agreement between the parties or their affiliates dated as of
November 15, 2005 (collectively, the “Prior Agreements”); provided, however,
that the Agreement between Jerome B. Richter (“Richter”) and Penn Octane dated
as of November 15, 2005 regarding Richter’s promissory note payable to Penn
Octane shall not constitute a Prior Agreement for purposes of this Section 10.10
and shall remain in full force and effect. Consultant hereby acknowledges the
full satisfaction of all of the Company’s obligations pursuant to the Prior
Agreements. This Agreement may not be amended or supplemented, nor may any right
hereunder be waived, except in writing signed by each of the parties.

10.11 Severability. If any provision of this Agreement is declared void, or
otherwise unenforceable, such provision shall be deemed to be severed from this
Agreement, which shall otherwise remain in full force and effect.

10.12 Survival. The provisions of Sections 1.3, 2.1, 4, 5, 6, 9, and 10 shall
survive any termination or expiration of this Agreement.

10.13 Further Assurances. The parties shall, from time to time, promptly execute
and deliver such further instruments, documents and papers and perform such
further acts as may be necessary or proper to carry out and effect the terms of
this Agreement.

10.14 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile signatures shall have the same
legal effect as original signatures.

11

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Consulting Agreement as of
the date first written above.

     
“The Company”
  “Consultant”
 
 

PENN OCTANE CORPORATION
  JBR CAPITAL RESOURCES, INC.
 
 

By:
  By:
 
   
Ian T. Bothwell, Acting Chief Executive Officer
  Jerome B. Richter, President
 
 

RIO VISTA ENERGY PARTNERS L.P.
 

 
 

By: Rio Vista GP LLC, General Partner
 

 
 

By:
 

 
 

Ian T. Bothwell, Acting Chief Executive Officer
 



12

 

 